internal_revenue_service department of the treasury index number washington dc person to contact i u telephone number refer reply to cc dom p si 1-plr-118005-98 date jan ggg legend e e h b i o l o j date this responds to a request submitted on behalf of x that x be given an extension of time in which to elect to treat a b c and d as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code x facts x began doing business on date and timely filed an election to be a subchapter_s_corporation a b c and d are wholly-owned subsidiaries of x that x cc dom p si 1-plr-118005-98 intended to elect to treat as qsubs as of date however x failed to file timely qsub elections law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as any domestic_corporation which is not an ineligible_corporation if percent of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub notice_97_4 1997_2_irb_24 provides that a parent_corporation should file a form_966 to make a qsub election and that the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and l if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief wil not prejudice the interests of the government sec_301_9100-3 x cc dom p si 1-plr-118005-98 conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days following the date of this letter to make an election to treat a b c and d as qsubs effective date the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached to the election x must file the required documents with the appropriate service_center except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is an corporation or whether a b c and d otherwise qualify as qsubs for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the first representative listed sincerely yours fal f reg len paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
